 In the Matterof BETHLEHEM STEEL COMPANYandAMERICAN FEDERA-TION OF LABOR,FEDERAL LOCAL 23332Case No. 3-R-735.-Decided March 21, 1944Mr. Gerald J. Reilly,of Bethlehem, Pa., for the Company.Mr. Neil J. Cunningham,of Buffalo, N. Y., for the Union.Mr. 'William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by American Federation of Labor,Federal Local 23332, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Bethlehem Steel Company, Lackawanna, New York, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Harold X. Summers,Trial Examiner. Said hearing was held at New York City, on Febru-ary 17,1944.The Company and the Union appeared and participated.'All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.At the hearing theCompany moved that the petition be dismissed on the ground that thepersons whom the Union seeks to include in the unit are not within themeaning of the term "employees" as defined by the Act, and for thefurther reason that the unit sought by the Union is inappropriate.'The Trial Examiner reserved ruling for the Board. For reasons setforth more fully below, the motion is denied.Upon the entire record in the case, the Board makes the following:a Und ed Steelworkers of America,CIO, has indicated that it has no interest in thisproceeding.2Althoughat the outsetof the heai,ng the Company stated thatitwas entering only aspecial appearanceto contest the Board's jurisdiction'for these same reasons, the Com-pany thereafter participated fully in the hearing.55 N. L. R. B.. No 116658 BETHLEHEM STEELCOMPANYFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY659Bethlehem Steel Company, a Pennsylvania corporation, is engagedat a plant ,at Lackawanna, New York, in the manufacture of steelproducts.During 1943, the Company at its Lackawanna plant usedraw materials valued in excess of $66,000,000, more than 85 percentof which was delivered from points outside the State of New York,and manufactured finished products valued in excess of $100,000,000,more than 80 percent of which was shipped to its plant from pointsoutside the State of New York.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDAmerican Federation of Labor, Federal Local 23332 is a labororganization admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit composed of all employees in the Fire De-partment of the Company's Lackawanna plant, excluding the chiefand the assistant chief.The Company asserts that none of the per-sons whom the Union seeks to include in the unit fall within the defini-tion of the term "employee" as used in the Act, that the firemen are"identified with management and their interests are opposed to theinterests of the majority of the workers" at the plant, that the exer-cise of collective bargaining rights by the firemen would place themin "a position in which there would be a conflict between their dutiesand responsibilities to the Company and their own interests," thatthe firemen exercise supervisory functions over the production and8The Field Examiner reported that the Union submitted 35 authorizationcards, all ofwhich bore names of employees in the alleged appropriate unit, which contains 44 persons- 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance employees and their supervisors, and that the firemenoccupy positions of a confidential nature.The Company further as-serts that in the event the Board should find no merit in these con-tentions, that in addition to the chief and the assistant chief, thecaptains, lieutenants, and clerical employees in the Fire Departmentshould be excluded from the unit.Nothing in the Act, its legislativehistory, or the record before us supports the Company's contentionthat the Fire Department personnel do not come within the definitionof the term "employee" as used in the Act.Moreover, nothing inour experience leads us to believe that the exercise of collective bar-gaining rights under the Act is incompatible with the competentperformance of their duties as employees.The Fire Department is engaged in the prevention and fighting offires on the Company's property, and in the maintenance of the neces-sary equipment.While the firemen may, in the enforcement of fireprevention regulations recommend the suspension of work and canreport violations of regulations by employees to their superiors, thefiremen are not in a supervisory capacity with respect to ordinary em-ployees in the recognized sense of that term.Nor can it be said thatthe firemen are representatives of management in such a sense as toplace them within the purview of our decision inThe Maryland Dry-dockcase,4 upon which the Company relies.Likewise without sub-it tance is the Company's contention that firemen are confidential em-ployees of such a type as to require their exclusion from all units .5The staff of the Fire Department consists of 11 officers, including achief, an assistant chief, 2 captains, 7 lieutenants, 43 patrolmen, and 2clerical employees.6Orders originate with the chief and are trans-mitted in turn through the various officers to the patrolmen.Theofficers below the chief direct, supervise, and inspect the work of thepatrolmen.In this hierarchy, the lieutenants are the immediatesupervisors of the patrolmen.None of the officers have the power todischarge the patrolmen; all of them have the power to suspend patrol-men for infractions of rules subject to further action by higher au-thorities.'Original on-the-spot suspensions are followed by hearingsat which the suspended patrolmen and the charging officers, including4Matter ofThe Maryland Drydock Company,49 N. L. R.B. 733.5The Company made similar contentions with respect to its plant guards or police at thisplant, which we likewise found to be without merit, inMatter of Bethlehem Steel Corpora-tion,47 NL.R. B 1330.O The Fire Department is one of the plant-protection units,which include also police,medical, safety,and air raid unitsThe assistant superintendent of industrial relationsat the plant is also the chief of plant-protection,and is the coordinator of all of theabove unitsTAlthoughthe record is not entirely clear, it appears that only the chief and the assistantchief can effectively recommend other changes in the status of employees.Neither of thesetwo officers can discharge any employees. BETHLEHEM STEEL COMPANY661captains and lieutenants, present their respective versions of, the in-fraction incidents in question.Patrolmen receive no pay for periodsduring which they are under suspension.It is evident that the captains and lieutenants fall within our defini-tion of supervisory employees.We shall exclude them from theunit.8The clerical employees in the Fire Department are engaged entirelyat clerical work and perform none of the duties assigned to patrol-men.We shall exclude them from the unit.We find that all patrolmen in the Fire Department at the Lacka-wanna plant of the Company, excluding the clerical employees, thechief, the assistant chief, captains, and lieutenants, and any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.9DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of, National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bethlehem SteelCompany, Lackawanna, New York, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Third Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,8In a prior proceeding the parties stipulated that an appropriate unit of plant guards,who are a part of the Company's plant-protection forces,should not include captains, firstand second lieutenants,and desk sergeants.Matter or Bethlehem Steel Corporation, 47N. L. R. B. 1330.'The Union wishes to be designated on the ballot as the "A. F. of L." The request ishereby granted. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby the A. F. of L., for the purposes of collective bargaining.